Citation Nr: 1447503	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision issued in June 2001, the RO denied service connection for a back disability essentially on the finding that the medical evidence did not demonstrate a back disability was incurred in or aggravated by service; the Veteran did not appeal the June 2001 decision within one year of being notified.

2.  The evidence received since the June 2001 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  The evidence is at least in equipoise as to whether the Veteran's diagnosed back disability had its onset in service or is otherwise etiologically related to his active service.






CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the June 2001 denial of service connection for a back disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Service connection for a back disability was denied in a June 2001 rating decision on the basis that the evidence of record had not established that the Veteran's back disability had been caused by or incurred in service.  Reference was made to the fact that while there is a record of in-service treatment for a back condition, there was no permanent residual or chronic disability shown in the post-service treatment records or on VA examination.  

The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision and no new relevant service records have been submitted.  Therefore, the prior decision is final.  38 C.F.R. § 3.156(b) and 3.156(c) (2013). 

The evidence received since the June 2001 rating decision includes two opinions from the Veteran's private physician relating his current back disability to his service.  These opinions are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.

II. Service Connection for a Back Disability

Turning to a consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that his current back disability is related to his service.

Service treatment records reflect treatment for back problems in January and March 1982.  A January 1982 consultation sheet indicates that he hurt his back while lifting pots and fell.  He had been on sick call 3 times without relief.  The assessment was "l-s strain."  

In February 1982, he was diagnosed with lumbar strain.  In March1982, the Veteran experienced back pain related to being hit in his side while playing volleyball.  The impression was muscle strain.  A September 1983 separation examination reflected a normal clinical evaluation of his spine.

On May 2001 VA examination, the examiner diagnosed lumbar intervertebral degenerative disc disease with right radiculopathy, but the examiner opined that there was no reason to consider it likely related to his apparent temporary back condition during service.  

On April 2011 VA examination, the examiner diagnosed degenerative disc disease of the lumbar spine which the examiner opined was not caused by or a result of an in-service injury based on the rationale that while the Veteran had significant "lower back" problems they manifested within the last ten years with only occasional minor low back pain.

The record also includes the May 2006 opinion from Dr. F.D.M. who states that the Veteran complained of ongoing back problems since service.  The Veteran presented his service treatment records for review.  The physician opined that since his back problems persisted since his initial in-service injury and that he had no problems with his back prior to the in-service injury, it is more likely than not this his continued problems are associated with his initial back injury.  

Also of record is a July 2011 opinion from Dr. T.B.O. who states that the Veteran had been under his care since May 2003 for complaints of "low back" pain and the opinion.  Based on a review of the Veteran's in-service and post-service treatment records, he opined that his currently diagnosed degenerative joint disease of the lumbar spine is more likely than not caused by the initial in-service injury.

All four medical opinions have been reviewed in detailed.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for a back disability are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

In this regard, the nature and extent of the back problem related to service is not before the Board at this time. 

As the benefit sought on appeal is being granted, the Board finds that it is unnecessary to address the issue of whether the VA fulfilled its duties to provide notice and to assist the Veteran in the development of his claim.  The nature and extent of this disability is not before the Board at this time.

ORDER

The claim for service connection for a back disability is reopened.

Service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


